
	
		I
		112th CONGRESS
		2d Session
		H. R. 3978
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 18, United States Code, to prohibit the
		  dissemination of false information for the purpose of discouraging a student of
		  an institution of higher education from registering to vote or voting in an
		  election for Federal office, to require States which require individuals to
		  present a photo identification as a condition of voting in elections for
		  Federal office to accept a photo identification presented by a student which is
		  issued by the school the student attends, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Access to Support Youth Voting
			 Act or the EASY
			 Voting Act.
		2.Prohibiting
			 dissemination of false information regarding student voting in Federal
			 elections
			(a)In
			 generalChapter 29 of title
			 18, United States Code, is amended by adding at the end the following new
			 section:
				
					612.Dissemination
				of false information regarding student voting in Federal elections
						(a)Whoever knowingly disseminates false
				information for the purpose of discouraging a student of an institution of
				higher education from registering to vote or voting in an election for Federal
				office, or from registering to vote or voting in an election for Federal office
				in a specific jurisdiction, shall be fined under this title or imprisoned not
				more than 1 year, or both.
						(b)In this
				section—
							(1)the terms
				election and Federal office have the meaning given
				such terms in section 301 of the Federal Election Campaign Act of 1971 (2
				U.S.C. 431); and
							(2)the term
				institution of higher education has the meaning given such term in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), except that
				such term includes a proprietary institution of higher education described in
				section 102(b) of such Act (20 U.S.C.
				1002(b)).
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 29 of such title is
			 amended by adding at the end the following new item:
				
					
						612. Dissemination of false information
				regarding student voting in Federal
				elections.
					
					.
			3.Requiring states
			 to accept student identifications for purposes of meeting voter identification
			 requirements
			(a)Acceptance of
			 student identificationsTitle
			 III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended
			 by inserting after section 303 the following new section:
				
					303A.Requiring
				acceptance of student photo identification as current and valid photo
				identification
						(a)Acceptance of
				student identificationsA
				State or local election official shall accept a current and valid student photo
				identification issued by an institution of higher education to a student
				attending such institution of higher education as a current and valid photo
				identification for purposes of section 303(b)(2) or of any State or local law
				which requires an individual to produce a current and valid photo
				identification to obtain a ballot or vote in an election for Federal
				office.
						(b)DefinitionIn this section, the term institution
				of higher education has the meaning given such term in section 101 of
				the Higher Education Act of 1965 (20 U.S.C. 1001), except that such term
				includes a proprietary institution of higher education described in section
				102(b) of such Act (20 U.S.C.
				1002(b)).
						.
			(b)EnforcementSection
			 401 of such Act (42 U.S.C. 15511) is amended by striking and 303
			 and inserting 303, and 303A.
			(c)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following new item:
				
					
						Sec. 303A. Requiring acceptance of student
				photo identification as current and valid photo
				identification.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to elections occurring on or after the date of the enactment of this
			 Act.
			
